DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
The amendments filed February 17, 2021 have been entered.  Claims 9 and 10 have been cancelled.  Claims 1-8 and 11-12 are currently pending in the application.
Applicant argues on pages 4 and 5 of Applicant’s remarks that the prior art previously cited for the rejections under 35 U.S.C. 103 does not cite the newly amended subject matter of “a cable and pulley mechanism operative to move the sleeping surface, with the cable and pulley mechanism comprising a shaft, the shaft oriented along a longitudinal centerline of the sleeping surface, and a pair of pulleys, each pulley secured by a cable at opposite ends of the sleeping surface… the sleeping surface maintaining a generally level position in both the upper and lower position and throughout movement therebetween.”  However, a new rejection has been entered with the cited art of Martin (U.S. Patent No. 2,601,684) in view of Ekberg et al. (U.S. Patent No. 7,703,803) as discussed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S. Patent No. 2,601,684) in view of Ekberg et al. (U.S. Patent No. 7,703,803), hereinafter referred to as Ekberg.
Martin discloses a drop down sleeper cabin for a motor vehicle (Col. 1, lines 8-14), comprising: a sleeping surface 14 (Figure 4, where 14 forms a frame to attach bed spring 23 to support a mattress, Col. 1, lines 8-14, Col. 2, lines 37-47), the sleeping surface 14 comprising an extendible surface covered with a mattress (Col. 1, lines 8-14, Figure 4); a cable 15 and pulley 16 mechanism operative to move the sleeping surface 14, with the cable 15 and pulley  16 mechanism comprising a shaft 18, the shaft 18 oriented along a longitudinal centerline of the sleeping surface 14 (Figures 1 and 2, Col. 2, lines 8-26), and a pair of pulleys 16, each pulley 16 secured by a cable 15 at opposite ends of the sleeping surface 14 (Col. 2, lines 8-26 and Figure 2); wherein the sleeping surface 14 is moveable from an upper non-sleeping position (Col. 2, lines 21-25 and Col. 2, lines 27-31, where the sleeping surface 14 can be raised and lowered, and an raised position may be considered a non-sleeping position) to a lower sleeping position (Col. 2, lines 21-25 and Col. 2, lines 37-47, where the sleeping surface 14 can be raised and lowered, and a lowered position may be considered a sleeping position) with the sleeping surface maintaining a generally level position in both the upper and lower position and throughout movement therebetween (where the construction of Martin, where crank 19 is actuated to turn the shaft 18, where all cables are attached to shaft 18 and would necessarily have to be rotated simultaneously, and where cables 15 are attached to the four corners of the sleeping surface 14, would necessarily result in a generally level position when the sleeping surface 14 is raised and lowered, by virtue of the lifting mechanism, Col.2, lines 8-26) , and wherein the sleeper cabin provides an accessible storage space when in the upper position (Col. 2, lines 27-31, where the sleeping surface 14 may be locked in any intermediate position or in a fully raised position, and where the device of Martin is capable of having items be stored on the sleeping surface 14 and 
Ekberg teaches a cover panel 2, the cover panel 2 oriented generally perpendicular to the sleeping surface 1 when closed and having a moveable engagement system 6 to lock the cover panel 2 to the sleeping surface 1 (Figures 1a-b, and Col. 3, lines 19-28), wherein the sleeping surface 1 is moveable from an upper non-sleeping position engaging the cover panel (Col. 1, lines 27-42, where the cover operates independently from the bed, and may be able to be secured to the bed in either a folded or fixed configuration) to a lower sleeping position disengaged from the cover panel (Col. 1, lines 27-42, where the cover operates independently from the bed, and may be able to be secured to the bed in either a folded or fixed configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin with a cover panel, the cover panel oriented generally perpendicular to the sleeping surface when closed and having a moveable engagement system to lock the cover panel to the sleeping surface, and wherein the sleeping surface is moveable from an upper non-sleeping position engaging the cover panel to a lower sleeping position disengaged from the cover panel as taught by Ekberg, such that the storage space is accessible via opening of the cover panel without moving the sleeping surface to the lower position, as the height of the bed of Martin is incrementally adjustable to provide a storage space, and the cover of Ekberg can be connected whether a bed is in a folded or unfolded position, because the cover of Ekberg provides protection for a person or an object stored within the storage space from falling out of the bed due to rapid deceleration or change in speed or direction (Col. 1, lines 5-18 and Col. 2, lines 1-4, and Col. 2, lines 35-48).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Ekberg and further in view of Tope (U.S. Patent No. 1,544,505).
Regarding claim 2, Martin as modified, discloses the subject matter as discussed above with regard to claim 1.  Martin, as modified, does not disclose wherein the sleeping surface is lowered to a position wherein the sleeping surface is in contact with one or more seats located below the sleeper cabin.
Tope teaches sleeping surface 11 is lowered to a position wherein the sleeping surface 11 is in contact with one or more seats 36 and 35 located below the sleeper cabin 11 (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Martin, as modified, so that the sleeping surface is lowered to a position wherein the sleeping surface is in contact with one or more seats located below the sleeper cabin as taught by Tope, because the seats of Tope provide additional support to the sleeping surface when a user lies on it (Figure 1, where the sleeping surface is anchored to and supported from underneath by two seats).
Claims 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Ekberg and further in view of Goethals (European Publication No. EP 3006264 A1).
Regarding claim 3, Martin as modified, discloses the subject matter as discussed above with regard to claim 1.   Martin, as modified, does not disclose wherein the sleeping surface is moveably engaged with an exterior side of the motor vehicle by at least two rails, the rails coupled to the sleeping surface by respective flanges.
Goethals teaches wherein the sleeping surface 1 is moveably engaged with an exterior side of the bus 5 by at least two rails 6, the rails 6 coupled to the sleeping surface by respective flanges 16 (see Goethals, figure 1; paragraph 0006).

Regarding claim 7, Martin, as modified, discloses the subject matter as discussed above with regard to claim 1.  Martin, as modified, does not disclose wherein the sleeping surface further includes a moveable extension operative to increase the width of the sleeping surface once lowered.
Goethals teaches wherein the sleeping surface further includes a moveable extension 29 operative to increase the width of the sleeping surface once lowered (Figure 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Martin, as modified, so the sleeping surface further includes a moveable extension operative to increase the width of the sleeping surface once lowered as taught by Goethals, because doing so would increase the sleeping area of the sleeping surface for a user when the sleeping surface is in the lowered, sleeping position (Figure 16).
Regarding claim 11, Martin, as modified, discloses the subject matter as discussed above with regard to claim 1.  Martin, as modified, does not disclose wherein the rotatable shaft is coupled to a motor operative to provide motorized movement of the sleeping surface.
Goethals teaches wherein the rotatable shaft 10 is coupled to a motor operative to provide motorized movement of the sleeping surface 1 (Figure 1, paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Martin so the rotatable shaft is coupled to a motor operative to provide motorized movement of the sleeping surface as taught by Goethals, because the motor assembly of Goethals allows for the bed to be raised and lowered between the sleeping and non-sleeping positions without the need for manual rotation of the shaft. Moreover, doing so would merely amount to a providing a mechanical means to replace manual activity which has accomplished the same result.  In this regard, MPEP 2144.04 and In re Venner, 120 USPQ 192 are relevant.  
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Ekberg and further in view of Marasco et al. (U.S. Publication No. 2015/0239387), hereinafter referred to as Marasco.
Regarding claim 4, Martin, as modified, discloses the subject matter as discussed above with regard to claim 1.  Martin, as modified, does not disclose wherein the sleeping surface further include an electronics compartment on the underside of the sleeping surface, the electronics compartment including one or more of:  lights, vents, fans and call buttons.
Marasco teaches wherein the sleeping surface 120 further include an electronics compartment (shown in Figure 8) on the underside of the sleeping surface, the electronics compartment including one or more of: lights 220, 221, vents, fans and call buttons (Figure 8m paragraph 0049).

Regarding claim 12, Martin, as modified, discloses the subject matter as discussed above with regard to claim 1.  Martin, as modified, does not disclose one or more retractable curtains, the retractable curtains lockably engageable with the sleeping surface when lowered to enclose the sleeper cabin.
Marasco teaches one or more retractable curtains 228, the retractable curtains 228 lockably engageable (through snaps 230) with the sleeping surface 120 when lowered to enclose the sleeper cabin 100 (Figure 9; paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Martin, as modified, with one or more retractable curtains, and the retractable curtains lockably engageable with the sleeping surface when lowered to enclose the sleeper cabin as taught by Marasco, because the curtains of Marasco provide privacy and protect against a user falling out of the sleeping surface (paragraph 0054).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Ekberg and Goethals, and further in view of Marasco.
Regarding claim 5, Martin, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3.  Martin, as modified, does not disclose wherein the rails each 
Marasco teaches one or more stoppers 130 and 131, the stoppers positioned to stop vertical movement of the sleeping surface at a predetermined position (Figures 1A, 6A, and 6B; paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Martin, as modified, so that the rails each further include one or more stoppers, and the stoppers positioned to stop vertical movement of the sleeping surface at a predetermined position as taught by Woller, because the stoppers of Woller are able to limit further downward vertical movement, and aid in preventing swinging of the sleeping section (paragraph 0041).
Regarding claim 6, Martin, as modified, and as further modified with Marasco discloses the subject matter as discussed above with regard to claims 1, 3 and 5.  Martin, as modified, further discloses wherein the predetermined position is above the height of any seats located below the sleeper cabin (see Marasco, Figure 1A; paragraph 0032).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Ekberg and Goethals, and further in view of Legrand (International Publication WO 2006/131634 A2).
Regarding claim 8, Martin, as modified, discloses the subject matter as discussed above with regard to claims 1 and 7.  Martin, as modified, does not disclose wherein the mattress is sized to the width of the sleeping surface with the extension in an extended position.
Legrand teaches wherein the mattress 53 is sized to the width of the sleeping surface with the extension in an extended position (Figure 2; paragraph 0025, the English translation of which is “and/or the bed also comprises a mattress adapted to be extended on said slats when said frame is in its position of use”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALISON N LABARGE/Examiner, Art Unit 3673                            

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673